1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DENNIS CURTIS HISLE,                            )   Case No. 1:17-cv-01400-LJO-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                       )   RECOMMENDATION, AND DENYING
                                                         PLAINTIFF’S MOTION TO AMEND THE
14                                                   )   COMPLAINT
     MARLYN CONANON, et al.,
                                                     )
15                  Defendants.                      )   [ECF Nos. 27, 31]
                                                     )
16                                                   )

17          Plaintiff Dennis Curtis Hisle is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 3, 2018, Plaintiff filed a motion to amend the complaint to add CEO Young as a

21   Defendant. (ECF No. 27.) On August 31, 2018, the Magistrate Judge issued a Findings and

22   Recommendation recommending that Plaintiff’s motion to amend be denied. (ECF No. 31.) The

23   Findings and Recommendation was served on the parties and contained notice that objections were to

24   be filed within twenty-one (21) days. (Id.) After receiving an extension of time, Plaintiff filed

25   objections on October 11, 2018. (ECF No. 37.)

26   ///
27   ///

28   ///

                                                         1
1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

2    novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s objections,

3    the Court finds the Findings and Recommendation to be supported by the record and by proper

4    analysis.

5           Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to amend the complaint, filed

6    on August 8, 2018, is DENIED.

7
8    IT IS SO ORDERED.

9       Dated:    October 18, 2018                         /s/ Lawrence J. O’Neill _____
10                                               UNITED STATES CHIEF DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
